PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
*273Claimant seeks an award of $309.95 for goods delivered to respondent. In its Answer, respondent admits the validity and amount of the claim and further states that there were sufficient funds available in its appropriation for the fiscal year in question from which the claim could have been paid. The Court, therefore, makes an award in the amount sought.
Award of $309.95.